Case 0:19-cv-62486-MGC Document 7 Entered on FLSD Docket 11/18/2019 Page 1 of 2



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO. 0:19-cv-62486-MGC

 RYAN TURIZO,

        Plaintiff,

 vs.

 FIORELLA INSURANCE AGENCY, INC.,

       Defendant.
 _________________________________/

                 PLAINTIFF’S NOTICE OF STRIKING DOCKET ENTRY 6

        Plaintiff RYAN TURIZO, by and though undersigned counsel, hereby gives notice of

 striking Notice of Voluntary Dismissal with Prejudice [D.E. 6], as said filing was inadvertently

 filed naming the incorrect parties. A corrected filing, of which complies with the local rules, shall

 be filed subsequent to this Notice.

        DATED: November 18, 2019

                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540

                                                               COUNSEL FOR PLAINTIFF


                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 0:19-cv-62486-MGC Document 7 Entered on FLSD Docket 11/18/2019 Page 2 of 2




                                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 18, 2019, the foregoing was

 electronically filed with the Clerk of the Court using the CM/ECF system which will send a notice

 of electronic filing to all counsel of record.

                                                                      /s/ Thomas J. Patti                       _
                                                                     THOMAS J. PATTI, ESQ.
                                                                     Florida Bar No.: 118377




                                                                                                                 PAGE | 2 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
